Case 1:19-md-02915-AJT-JFA Document 448 Filed 05/12/20 Page 1 of 2 PagelD# 5602

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)
)

 

This Document Relates to ALL Cases

 

PRETRIAL ORDER #24

On May 12, 2020, counsel in the above matter attended a status conference with the court
during which the parties discussed a modification to the current discovery schedule. Following
the status conference and having reviewed the various submissions by the parties, the court
makes the following modifications to the schedules in the court’s Rule 16(B) Scheduling Order
and Pretrial Order #8B. (Docket nos. 304, 360). Accordingly, it is hereby

ORDERED that substantial completion of document production is now due by July 1,
2020. This date applies to all parties and no further extensions of this date will be allowed. It is
further

ORDERED that the discovery schedule is modified in the following manner:

 

 

 

 

 

 

 

Event Date
Fact discovery closes November 20, 2020
Disclosure of expert(s) and expert report(s) December 23, 2020
Identification of rebuttal expert(s) and serve > >
rebuttal expert report(s) January 20, 2021
Completion of depositions of experts or February 23, 2021
rebuttal experts
Expert discovery closes February 23, 2021
Lead plaintiffs’ counsel to file any motion for March 23, 2021

class certification

Defendants to file response in opposition to
motion for class certification and related April 20, 2021
Daubert motions

 

 

 

 

 
Case 1:19-md-02915-AJT-JFA Document 448 Filed 05/12/20 Page 2 of 2 PagelD# 5603

 

Plaintiffs’ reply in support of class
certification and response in opposition to any May 11, 2021
related Daubert motions

Defendants’ replies in support of any Daubert
motions related to class certification

Motions for summary judgment (inclusive of
Article III challenges) and related Daubert June 1, 2021
motions deadline

Responses in opposition to motions for
summary judgment and related Daubert July 1, 2021
motions

Replies in support of motions for summary
judgment and Daubert motions

 

May 25, 2021

 

 

 

 

 

 

July 22, 2021

 

The Clerk is directed docket this order in the lead case (1:19md2915), as required per
PTO-1.

Entered this 12th day of May, 2020.

/s/ IO—

John F. Anderson

Gait ARRIMSON ae Joage

Alexandria, Virginia United States Magistrate Judge
